 

Exhibit 10.4

 

FIRST AMENDMENT TO THE

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN Agreement

 

THIS FIRST AMENDMENT (the “Amendment”) is adopted February 8, 2019, by and
between The Farmers National Bank of Emlenton (the “Employer”), and William C.
Marsh (the “Executive”).

 

The Employer and the Executive are parties to an Amended and Restated
Supplemental Executive Retirement Plan Agreement dated November 18, 2015 (the
“Agreement”). The parties now wish to amend the Agreement to increase the
Executive’s benefits.

 

NOW, THEREFORE, the Employer and the Executive adopt the following amendment to
the Agreement:

 

Section 2.1.1 of the Agreement shall be deleted and replaced with the following:

 

2.1.1Amount of Benefit. The annual Normal Retirement Benefit under this Section
2.1 is $110,000 (One Hundred Ten Thousand Dollars). Prior to the occurrence of
any distribution event under this Agreement, the Bank’s Board, in its sole and
absolute discretion, may increase the annual benefit under this Section 2.1. Any
increase in the annual benefit shall require the recalculation of all the
amounts on Schedule A attached hereto.

 

The Schedule A originally attached to the Agreement shall be deleted in its
entirety and replaced by the Schedule A attached hereto.

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Employer have executed this Amendment as indicated below:

 

Executive   Employer         /s/William C. Marsh   By: /s/Amanda Engles     Its:
SVP/CFO

 

 

 

 



Supplemental Executive Retirement Plan 

Schedule A

 

William Marsh

 



Birth Date: XX/XX/1966

 

Plan Anniversary Date: 09/30/2019

 

Normal Retirement:XX/XX/2031, Age 65

 

Normal Retirement Payment: Monthly for 20 Years

 

Early Termination

 

Amount Payable Monthly
for 5 Years at
Separation from Service

  

Disability

 

Amount Payable Monthly
for 20 Years at Normal
Retirement Age

  

Change In Control

 

Amount Payable Lump
Sum Upon Change in
Control

  

Death

 

Amount Payable Monthly
for 20 Years Upon
Death

  Values As Of  Age  Annual
Benefit 1   Annual
Benefit 2   Lump Sum
Benefit 3   Annual
Benefit 2,3  Feb-19  52   69,123    35,309    870,644    110,000  Sep-19  53 
 80,970    40,341    898,629    110,000  Sep-20  54   99,305    47,658  
 942,302    110,000  Sep-21  55   118,340    54,706    988,098    110,000 
Sep-22  56   138,101    61,495    1,036,120    110,000  Sep-23  57   158,615  
 68,034    1,086,475    110,000  Sep-24  58   179,913    74,334    1,139,278  
 110,000  Sep-25  59   202,023    80,401    1,194,646    110,000  Sep-26  60 
 224,976    86,246    1,252,706    110,000  Sep-27  61   248,805    91,876  
 1,313,588    110,000  Sep-28  62   273,543    97,299    1,377,428    110,000 
Sep-29  63   299,225    102,522    1,444,371    110,000  Sep-30  64   325,887  
 107,554    1,514,568    110,000  Mar-31  65   339,597    110,000    1,550,935  
 110,000 

 

The first line represents the initial plan values as of the plan implementation
date of February 01, 2019.

 

1 The annual benefit amount will be distributed in 12 equal monthly payments for
a total of 60 monthly payments. 

2 The annual benefit amount will be distributed in 12 equal monthly payments for
a total of 240 monthly payments. 

3 Note that accounting rules may require an additional accrual at the time this
benefit is triggered.

 

IF THERE IS A CONFLICT BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER
TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.

 

William Marsh  /s/ William C. Marsh   By /s/ Amanda L. Engles

 

Date 2/8/2019   Title SVP/ CFO

 

      Date 2/8/2019

 

 

